IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ALI SHAHROKHI,                                          No. 84341
                  Petitioner,
                  vs.
                  TIIE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                  CLARK; THE HONORABLE DAWN
                                                                              FIL
                  THRONE, DISTRICT JUDGE; JON
                  NORHEIM, HEARING MASTER;
                  KAREN S. CLIFFE, DIRECTOR D.A.
                  FAMILY SUPPORT; AND ELIZABETH
                  INSKEEP, FAMILY SUPPORT CASE
                  MANAGER,
                  Respondents,
                    and
                  KIZZY BURROW,
                  Real Party in Interest.


                                    ORDER DENYING PETITION
                              FOR WRIT OF MANDAMUS OR PROHIBITION

                             This is an original, pro se petition for a writ of mandamus or
                 prohibition challenging several aspects of the underlying child support
                 enforcement action against petitioner.
                             In particular, petitioner asserts that real party in interest lacks
                 standing to pursue the matter through the district attorney's office under
                 NRS 125B.150(3) and Hedlund v. Hedlund, 111 Nev. 325, 890 P.2d 790
                 (1995), as she and the child live outside of Nevada. He also asserts
                 infringement on his Sixth Amendment right to counsel, claiming that the
                 contempt proceedings below are criminal in nature; contends that an
                 employee of the district attorney's office improperly modified a hearing date
                 set by the district court, as set forth in a notice of hearing she served; and
SUPREME COURT
     Of
   NEVADA


0) 194 7A War>
                  argues that the hearing master improperly heard the matter in November
                  2021, when a disqualification motion was pending against the judge who
                  appointed that hearing master. Further, in a subsequently filed emergency
                  motion for stay and supplement thereto, petitioner asserts that the
                  contempt proceedings are based on a child support order that is void for
                  violating protections afforded a criminal defendant and thus unenforceable.
                              Having reviewed the petition and supporting documents, we
                  conclude that petitioner has not demonstrated that our extraordinary and
                  discretionary intervention is warranted. NRS 34.160; NRS 34.320; Pan v.
                  Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                  (recognizing that petitioner bears the burden to demonstrate that writ relief
                  is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                  P.2d 849, 851 (1991). Accordingly, we
                              ORDER the petition DENIED.'



                                                                                     J.
                                                     Silver


                                                                                     J.
                                                     Cadish


                                                                                     J.




                       lIn light of this order, petitioner's emergency motion for stay of the
                  March 22, 2022, hearing pending our consideration of this matter is denied
                  as moot.
SUPREME COURT
      OF
   NEVADA


  I947A    409.                                        2
                    cc:   Hon. Dawn Throne, District Judge, Family Court Division
                          Clark County District Attorney
                          Ali Shahrokhi
                          Kizzy Burrow
                          Jon Norheim
                          Elizabeth Inskeep
                          Karen S. Cliffe
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA


101 1947A 446Z3).
                                                       3